On the sixth day of June, 1900, the comptroller of this state imposed a tax upon the gross earnings of the relator, amounting to eleven thousand five hundred and thirty-seven dollars and twenty-seven cents, together with a penalty of one thousand one hundred and fifty-three dollars and seventy-three cents, amounting in all to twelve thousand six hundred and ninety-one dollars, for taxes claimed to have accrued to the state for seventeen years previous to that date, under the amendatory act, section 184 of chapter 908 of the Laws of 1896. This was the first occasion when the state claimed the right to impose a franchise tax, as it is called, upon the relator. The relator filed a petition with the comptroller, asking him to revise and cancel the tax on the ground that it was in violation of the Constitution of the United States, which confers upon Congress the power to regulate commerce with foreign nations and among the several states, and that it was in violation of the provisions of the law of this state, and especially of section eleven of chapter 562 of the Laws of 1894 and chapter 908 of the Laws of 1896, section 184, which in effect forbid the imposing of any tax upon the business of interstate commerce. *Page 196 
The relator, in its petition, stated that it was a domestic corporation organized under the laws of this state authorizing the formation of railroad companies, passed April 2, 1850, and the several acts supplementary to or amendatory thereof, the object of said corporation being for the business of conducting and operating a railroad for the purposes provided by said statutes. It was also alleged that the entire business of said corporation consists in the transportation of personal property, consisting of grain and other products, from ports outside of the state of New York to ports and places in the state of New York and of personal property carried by the petitioner from ports in the state of New York to ports in other states and that its entire gross receipts from its business are derived from such transportation and not otherwise; and that no part of said business and no part of its gross receipts are for local business carried on in this state and that all of the business of the petitioner being of the character above mentioned the levy of such assessment or tax by the comptroller is contrary to the provisions of the Constitution and laws of the United States and is, therefore, not justified to any extent whatever. These allegations of fact are not denied in the return of the comptroller, and, hence, they stand admitted upon the record and the only question presented by this appeal is as to the legal effect of these undisputed facts upon the tax or demand which the state has imposed upon the relator. It appears that the relator owns a piece of land of the width of about sixteen hundred and fifty feet, fronting on the Niagara river in the city of Buffalo, upon which it has a grain elevator and freight warehouse and several lines of railroad tracks. These tracks are used to afford facilities for access to its elevator and warehouse by cars owned by other companies and for loading and unloading such cars. It owns no engines, cars or boats. The entire business is transacted in Buffalo and consists in loading and unloading and storing grain and other freights which, on the one hand, come from places outside of the state and are destined for points in the state or elsewhere; and, on the other, *Page 197 
which come from points in the state and are destined to places in other states. It handles no local freight whatever. All its receipts are from such business and come from the payment to it by the several companies or carriers who employ it of fixed charges per bushel on the grain handled and a fixed rate per ton on the package freight, which charges include elevator service and the use of the yards for car storage and car service over its tracks. These charges also cover a ten days' storage privilege and for freights remaining longer than that an additional storage charge is made. The shortest storage privilege is about ten days and the longest about three months. This work is done by the relator for various railroad and other transportation companies having terminals on Buffalo harbor.
It is somewhat difficult at first view to consider the relator as a transportation company, but inasmuch as it has incorporated and exists under the General Railroad Law it must, I think, for all the purposes of this case be considered as a corporation of that character. Its principal business operations consist in the transshipment of grain which it takes into its elevator from boats or water craft upon the river or lake and discharges into cars to be carried by railroads to New York or other ports on the Atlantic seaboard. In this way it moves the freight or property, whatever it may consist of, about five hundred feet and only that part of the route is covered by the relator's operations, whether the freight is destined for the east or the west. It may be assumed from the nature of the business that the property is carried under bills of lading from the point of shipment to the point of ultimate destination and the relator is employed by the carriers to aid in the transshipment of the property at Buffalo. Looking at the transactions of the relator in a general way the mind readily arrives at the conclusion that it is engaged in the business of interstate commerce within the fair meaning of the law, but when we come to an examination of the cases on this question the conclusion may not be so clear. There is great difficulty in determining from the authorities what operations are and what are not interstate commerce. *Page 198 
A reference to a few of the cases will show the perplexities that beset the subject at almost every point. In Munn v. Illinois
(94 U.S. 113) it was held that a state law regulating the charges of elevators in Chicago, engaged in the business of storing and delivering grain to carriers for transportation to ports and places in other states, was not in conflict with the commerce clause of the Federal Constitution. That decision was subsequently reaffirmed and followed when the validity of a similar statute of this state was before the court. (Budd v.New York, 143 U.S. 517.) It has been held that a state statute regulating the freight charges of railroads upon property delivered to the railroad in one state to be transported to another state under one contract and by one voyage was an unauthorized interference with interstate commerce. (Wabash, St.L.  P. Ry. Co. v. Illinois, 118 U.S. 557.) It was held that a state statute requiring railroad corporations operating railroads within the state to pay an annual franchise tax based upon its gross receipts was valid, although the railroad in that case was partly within and partly without the state and was operated as a part of a line or system extending beyond the state and into other states. (Maine v. Grand Trunk Ry. Co., 142 U.S. 217.) So, it was held that a state tax upon the gross receipts upon a steamship company incorporated under its laws derived from the transportation of persons and property by sea between different states and to and from foreign countries was a regulation of interstate and foreign commerce in conflict with the exclusive powers of Congress under the Constitution. (Phila.  SouthernS.S. Co. v. Penn., 122 U.S. 326.) It has just been decided by the same court that a cab service maintained and operated in the city of New York by the Pennsylvania Railroad Company for the purpose of transporting to various points therein its passengers conveyed to that city by ferry from its railroad terminus in an adjoining state was taxable upon its gross receipts under a state law, the service beginning and ending in the city of New York, not being a part of the interstate commerce transacted by the railroad corporation, and that the capital employed by it in the *Page 199 
maintenance of such cab service is not exempt from the taxation imposed by the statute of this state relating to franchise taxes upon corporations. The final conclusion of the court in the case was that the business was an independent local service, preliminary or subsequent to interstate transportation. That decision affirmed the judgment of this court in the case ofPeople ex rel. Penn. R.R. Co. v. Knight (171 N.Y. 354). It has been held that this same railroad company, whose lines extend into other states but not into this state, operating in connection with its road a ferry across the Hudson river to the city of New York, where it has terminal facilities used in receiving and delivering freight and passengers, collecting in that city the money due for transportation of freight to and from it and selling therein passenger tickets, employing a large number of clerks and laborers, was engaged in interstate commerce and its operation in the city of New York was of that character and that it was not taxable by this state upon such business. I am not aware that this decision has ever been questioned. (People ex rel. Penn. R.R. Co. v. Wemple, 138 N.Y. 1.) The difficulty of formulating from these decisions, apparently in conflict with each other, any rule or principle to govern this case must be quite apparent. In this condition of the authorities the best that we can do is to state briefly what seems to us to be the reasonable view of the law on this subject when applied to the facts of the case.
There is one feature of the case, as to which there is no conflict in the authorities, and that is that interstate commerce cannot be taxed or burdened or restricted in any way by state laws, and the only question that we have to deal with now is whether the relator's operations are such that they can be held to be the transaction of the business of interstate commerce. Fortunately, there is no dispute about the facts of the case so far as they describe the relator's business. They have already been stated, and they stand admitted in the record. It is quite true that all of its operations are conducted within the state of New York, but I apprehend that the circumstance does not show that the business is something other than interstate *Page 200 
commerce. We have the other fact that it is engaged in no local business whatever, and that it is but a mere link in the chain of transportation of grain and other property from the western states to the seaboard and from the east to the west. If, as the court of last resort with respect to such questions has often held, interstate commerce consists in intercourse and traffic between the states, either by navigation or otherwise, for the transportation of persons and property and the purchase, sale and exchange of commodities, the relator's operations would seem to fall fairly within that definition. What the relator does with respect to the property in transit from one state to another is just as essential and substantial a part of the process of interstate transportation as anything else that it does, or can be done, in order to complete the carriage of goods by water and by land from one state to another state. Indeed, except for the important part that the relator takes in the process of transportation, the commercial intercourse described in the record could not take place at all. The first part of the route in the process of transportation is covered by water craft upon the lakes and the last part by railroads, but, between these two links in the line of transportation, the relator's operations, which are not independent or local, but a part, and most essential part, of the process of transporting property by the owner in one state to the purchaser or consignee in another state, intervene. Hence the relator's earnings upon which the tax in question was imposed would plainly appear to be derived from the business of interstate commerce. (McCall v. California,136 U.S. 104.)
But, whatever the rule of the Federal court may be with respect to such a case as this, we have another guide, and that is, the words of our own statute under the authority of which the tax in question was imposed. That statute, in terms, defines the gross earnings that are subject to the tax, and declares that they "shall in no event include earnings derived from business which is of an interstate character," and in adjusting such taxes the state officers are commanded to exclude all the earnings "of an interstate character." The *Page 201 
question, then, is whether the earnings of the relator upon which the tax in question was imposed were "derived from business which is of an interstate character," or were "earnings of an interstate character." The character of the earnings must be interstate unless they are purely local, and the record, as we have seen, admits that they are not local. Independent of this admission, however, it would seem to be a reasonably plain proposition that the relator's earnings derived from the transportation of property in transit from one state to another, that is to say, in conveying it by means of elevators and railroad tracks from the boats on the lake to the railroad cars on the land, are "earnings of an interstate character," and it can make no difference in principle whether the distance over which the property was so conveyed was five hundred feet or a mile.
The order appealed from should be reversed, with costs, and the assessment canceled.